DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 11/2/2021 wherein claims 1, 4, 8 and 11 have been amended.
Claims 1-14 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants arguments filed 11/2/2021 regarding the rejection of claims 1-3 over Wu et al. (US 2019/0328761) made by the Examiner under 35 USC 102(a)(2) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 7/2/2021.
Applicants arguments filed 11/2/2021 regarding the rejection of claims 1-14 over Wu et al. (US 2019/0328761) in view of Fogacci et al. (Cr Rev Food Sci Nut., 2018, 1-16) made by the Examiner under 35 USC 103 have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 7/2/2021.
In regards to the 102(a)(1) and 103 rejections, Applicant asserts the following:
A)  The claims have been amended to recite “consisting essentially of” which materially limits the scope of the claim to the specific component – nicotinamide mononucleotide whereas Wu requires an NAD agonist, NMN and NaHS which is outside the scope of the claimed invention. 
In response to A, Applicant fails to explain what characteristics would be materially changed if the components of Wu were included in the final composition. Absent some showing or explanation as to how the presence of an NAD agonist, NaHS or any other component would impact the properties of the composition in a manner contrary to the composition being claimed, the “consisting essentially of” language will be interpreted as “comprising”. See MPEP 2111.03(III) which states that “consisting essentially of” is to be construed as “comprising” when there is an absence of a clear indication of what the basic and novel characteristics are.  The same reasoning is applied to the 103 rejection. Applicant’s argument is not considered persuasive. 


Maintained Rejections, of Record
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (US 2019/0328761; filed 12/21/2016).
Wu discloses an oral composition comprising 100-750 mg of nictotinamide mononucleotide (NMN) (see [0461]). See MPEP 2131.03(II) regarding anticipation of ranges.  
It is noted that claim 1 uses the transitional phrase “consisting essentially of”. However,  absent some showing or explanation as to how the presence of Wu’s components other than NMN would impact the properties of the composition in a manner contrary to the composition being claimed, the “consisting essentially of” language will be interpreted as “comprising”. See MPEP 2111.03(III) which states that “consisting essentially of” is to be construed as “comprising” when there is an absence of a clear indication of what the basic and novel characteristics are.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2019/0328761; filed 12/21/2016) in view of Fogacci et al. (Cr Rev Food Sci Nut, 2018, 1-16).
Wu discloses an oral composition comprising 100-750 mg of NMN (see [0461]). See MPEP 2144.05(I) regarding obviousness of ranges (see instant claims 1-3, 5 and 7).  The composition is to be used for enhancing vascular density as well as treating hypertension (see claim 27) (see instant claims 8-14).
Wu fails to teach the composition as comprising trans-resveratrol in an amount of between 250-500 mg.
Fogacci is a meta-analysis study on health and cardiovascular benefits of trans-resveratrol. It is taught that administration of amounts of more than 300 mg/day promotes cardiovascular health (see Abstract/Conclusion; see page 1) (see instant claims 4-14). Fogacci suggests that resveratrol could be used to improve blood pressure and reduce the risk of hypertension-related complications (see Discussion; page 11). Thus, it would have been obvious to modify We such that the composition and the method (of treating hypertension) further included trans-resveratrol in an amount of 300 (or more) with a reasonable expectation for success in treating hypertension.  After all, it is obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. See MPEP 2144.06(I). See also MPEP 2143(I)(A).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611